         Case 13-07031 Document 300 Filed in TXSB on 03/08/19 Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

In re:                                         §
                                               §
JOSE TREVINO, SR. and TERESA                   § Case No. 10-70594
TREVINO,                                       § Chapter 13
                                               §
         Debtors,                              §
                                               §
JOSE TREVINO and TERESA                        §
TREVINO,                                       §
                                               §
         Plaintiffs,                           §
                                               §
v.                                             § Adversary No. 13-07031
                                               §
HSBC MORTGAGE SERVICES, INC.;                  §
U.S. BANK TRUST, N.A. as Trustee for           §
LSF8 MASTER PARTICIPATION                      §
TRUST; and CALIBER HOME LOANS,                 §
INC.,                                          §
                                               §
         Defendants.                           §

               DEFENDANTS U.S. BANK TRUST, N.A. AND CALIBER HOME
                LOANS, INC.’S WITNESS AND EXHIBIT LIST FOR TRIAL

Main Case No.: 10-70594                          Name of Debtors: Jose Trevino and Teresa
                                                 Trevino
Adversary No. 13-07031                           Style of Adversary: Jose and Teresa Trevino v.
                                                 HSBC Mortgage Services, Inc., U.S. Bank
                                                 Trust, N.A., and Caliber Home Loans, Inc.

Fact Witnesses:                                  Judge: Honorable Eduardo V. Rodriguez
Eric Smith                                       Courtroom Deputy: Lynette Slayton
Jamar Harris                                     Trial Date: TBD
Karen Kellett                                    Time: TBD
Jose Trevino                                     Party Names: U.S. Bank Trust, N.A. and
Teresa Trevino                                   Caliber Home Loans, Inc.
                                                 Attorney Name: Melissa S. Hayward
Defendants reserve the right to call any witness Attorneys’ Phone: (972) 755-7104


DEFENDANTS U.S. BANK TRUST, N.A. AND CALIBER HOME LOANS, INC.’S
WITNESS AND EXHIBIT LIST FOR TRIAL—Page 1 of 5
         Case 13-07031 Document 300 Filed in TXSB on 03/08/19 Page 2 of 5



 for rebuttal and to call any witnesses listed by
 Plaintiffs on Plaintiffs’ Witness and Exhibit
 Lists or any person present in the Courtroom
 during the hearing.
 Defendants reserve the right to designate
 additional witnesses that might be identified
 through discovery.

                                             EXHIBITS

Ex. #                  Description                  Offered   Objection   Admitted/   Disposition
                                                                            Not
                                                                          Admitted
D-1     Bankruptcy Case No. 10-70594 Docket
D-2     Bankruptcy Case No. 10-70594 Claims
        Register
D-3     Docket of Adversary Proceeding No. 13-
        07031 (Trevino v. HSBC Mortgage
        Services, Inc. et al.)
D-4     Docket of Adversary Proceeding No. 16-
        07024 (Trevino v. SPS Portfolio Servicing
        Inc. et al.)
D-5     Loan History
D-6     Servicing Notes
D-7     Note
D-8     Deed of Trust
D-9     Petition, Schedules, SOFA
D-10    Chapter 13 Plan
D-11    Order Confirming Chapter 13 Plan
D-12    Notice of Intent to Pay Claims
D-13    Amended Notice of Intent to Pay Claims
D-14    Notice of Post-Petition Mortgage Fee,
        Expenses, and Charges
D-15    Trustee’s Motion to Dismiss
D-16    Debtor’s Response to the Trustee’s
        Motion to Dismiss
D-17    Transfer of Claim Other than for
        Security
D-18    Second Motion to Modify Confirmed
        Plan and Notice of Hearing and Time to
        Object
D-19    Motion to Allow a Late Filed Claim for
        the City of Edinburg
D-20    3002.1 Notice-USBT
D-21    Withdrawal of 3002.1 Notice-USBT


 DEFENDANTS U.S. BANK TRUST, N.A. AND CALIBER HOME LOANS, INC.’S
 WITNESS AND EXHIBIT LIST FOR TRIAL—Page 2 of 5
        Case 13-07031 Document 300 Filed in TXSB on 03/08/19 Page 3 of 5



D-22 Transfer of Claim Other than for
     Security and Notice Thereof
D-23 Motion for Discharge
D-24 Order Approving Settlement
D-25 Order of Discharge
D-26 Motion to Determine Disposition of
     Funds
D-27 Second Amended 3002.1 Notice-SPS
D-28 Chapter 13 Standing Trustee’s Final
     Report and Account
D-29 Final Decree
D-30 Plaintiffs’ Original Complaint
D-31 Motion to Dismiss Adversary
     Proceeding
D-32 Transcript from April 21, 2014 Hearing
D-33 Reply Brief in Support of Motion to
     Dismiss Adversary Proceeding with
     Prejudice
D-34 First Amended Complaint
D-35 Plaintiffs’ Motion for Leave to File
     Second Amended Complaint
D-36 Transcript of August 26, 2014 Hearing
D-37 Transcript of February 27, 2015 Hearing
D-38 Plaintiffs’ Second Amended Complaint
D-39 Amended Motion to Dismiss Second
     Amended Complaint
D-40 Amended Memorandum Opinion
D-41 Defendants’ Answer to Plaintiffs’
     Second Amended Complaint
D-42 HSBC Proof of Claim 21
D-43 Kellett & Bartholow PC and Stone
     Curtis PLLC invoices
D-44 Fee Summary
D-45 Hidalgo County Tax Payment History-
     April 2014
D-46 Hidalgo Tax Payment History-October
     2018
D-47 Hidalgo County Tax Records -
     September 2016
D-48 Plaintiff's Third Supplemental
     Disclosures
D-49 Video and/or Transcript of Jose Trevino
     Deposition
D-50 Video and/or Transcript of Teresa
     Trevino Deposition


DEFENDANTS U.S. BANK TRUST, N.A. AND CALIBER HOME LOANS, INC.’S
WITNESS AND EXHIBIT LIST FOR TRIAL—Page 3 of 5
        Case 13-07031 Document 300 Filed in TXSB on 03/08/19 Page 4 of 5



D-51 Fee Agreement between counsel and the
     Trevinos
D-52 Email & Letter Tendering Offer of
     Judgment
D-53 Email from M. Hayward to K. Kellett
     dated August 5, 2014
D-54 Email Exchange between M. Hayward
     and B. Bruner regarding Amendment to
     3002.1 Notice
D-55 Plaintiffs' Original Complaint against
     SPS
D-56 Check reference screen shot
D-57 Check
D-58 Servicing Transfer Letter
     Any document entered or filed in the
     above-styled bankruptcy case.
     Any document entered or filed in
     Adversary No. 13-07031 (Trevino v.
     HSBC Mortgage Services, Inc. et al.)
     Any document entered or filed in
     Adversary No. 16-07024 (Trevino v. SPS
     Portfolio Servicing Inc. et al.)
     All exhibits necessary for impeachment
     and/or rebuttal purposes.
     All exhibits identified by or offered by
     any other party at the hearing.

        DATED: March 8, 2019

                                            Respectfully submitted,

                                            /s/ Melissa S. Hayward
                                            Melissa S. Hayward
                                              State Bar No. 24044908
                                              SDTX Bar No. 609021
                                              MHayward@HaywardFirm.com
                                            HAYWARD & ASSOCIATES PLLC
                                            10501 N. Central Expy., Ste. 106
                                            Dallas, Texas 75231
                                            (972) 755-7100 tel.
                                            (972) 755-7110 fax

                                            COUNSEL FOR DEFENDANTS U.S. BANK TRUST,
                                            N.A., AND CALIBER HOME LOANS, INC.




DEFENDANTS U.S. BANK TRUST, N.A. AND CALIBER HOME LOANS, INC.’S
WITNESS AND EXHIBIT LIST FOR TRIAL—Page 4 of 5
       Case 13-07031 Document 300 Filed in TXSB on 03/08/19 Page 5 of 5




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on March 8, 2019, true and correct copies of the
Witness and Exhibit List were served upon those parties registered to receive electronic notice
via the Court’s CM/ECF system.

                                            /s/ Melissa S. Hayward
                                            Melissa S. Hayward




DEFENDANTS U.S. BANK TRUST, N.A. AND CALIBER HOME LOANS, INC.’S
WITNESS AND EXHIBIT LIST FOR TRIAL—Page 5 of 5
